DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FURUKAWA (JP 04-325433).
Furukawa teaches a glass body manufacturing apparatus comprising a first heating furnace (3 in figure 1) including a furnace core tube (3 in figure 1) accommodating the soot and a first heater (4), the first heating furnace supplying a dehydration gas into the furnace core tube and heating the soot at a first treatment temperature, which is lower than a softening point of the porous portion, by the first heater (para. 0010); a second heating furnace (103) including a structural body configured to accommodate the soot and a second heater (104), the second heating furnace heating the soot at a second treatment temperature, which is equal to or higher than the softening point, by the second heater (para. 0011); and a conveyance container (11 and 111) connectable to each of the first heating furnace and the second 
Regarding claim 2, Furukawa teaches the structural body is positioned in a furnace body, and is made of a carbon material or a ceramic material (para. 0011).  
Regarding claim 3, figures 1 and 2 show the structural body is a furnace core tube.
Regarding claim 4, Furukawa teaches a glass body manufacturing method comprising: in a first heating furnace, accommodating a soot having a porous portion in a furnace core tube made of glass, supplying a dehydration gas into the furnace core tube, and heating the soot at a first treatment temperature, which is lower than a softening point of the porous portion (para. 0009); connecting a conveyance container and the first heating furnace together while keeping airtightness with respect to the atmosphere, accommodating and holding the soot in the conveyance container (para. 0009-0010), and conveying the soot to a second heating furnace (para. 0011); and connecting the conveyance container and the second heating furnace together while keeping airtightness with respect to the atmosphere, accommodating the soot in a structural body, and heating the soot at a second treatment temperature, which is equal to or higher than the softening point (para. 0011).  
Regarding claim 5, Furukawa teaches a soot conveying mechanism to convey a soot between a first heating furnace and a second heating furnace, the soot conveying mechanism comprising: a conveyance container (11 and 111) accommodating the soot; and a moving mechanism moving the conveyance container to a position above the first 
Regarding claim 6, Furukawa teaches a rotating mechanism (102, para. 0012) erecting the soot such that opposite ends of a glass rod in the soot are positioned in top and bottom.  
Regarding claim 7, Furukawa teaches a soot heating mechanism to convert a soot having a porous portion into a fiber preform, the soot heating mechanism comprising: a first heating furnace including a furnace core tube accommodating the soot, a first heater, a first gas supply unit supplying a dehydration gas into the furnace core tube, and a first gas discharge unit discharging the dehydration gas, the first heating furnace heating the soot at a first treatment temperature, which is lower than a softening point of the porous portion, by the first heater under an atmosphere of the dehydration gas (para. 0009-0010); and a second heating furnace including a structural body configured to accommodate the soot, a second heater, a second gas supply unit supplying an inert gas into the structural body, and a second gas discharge unit discharging the inert gas, the second heating furnace heating the soot at a second treatment temperature, which is equal to or higher than the softening point, by the second heater under an atmosphere of the inert gas (para. 0011).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kyoto et al. (US 4,664,690).
Kuramochi (JP 202-145628)
Adigrat (US 2015/0329403)
Grieco (US 2020/0031706)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741